Citation Nr: 1643071	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  06-34 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran had active military service from July 1967 to July 1971.  He died in October 2005, and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2006 rating decision by the St. Petersburg, Florida, Regional Office (RO), which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  She perfected a timely appeal to that decision.  

In a December 2009 decision, the Board denied the appellant's claims for entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318, and entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 decision, the Court held that the appellant had not challenged the Board's disposition of her DIC claim based on 38 U.S.C.A. § 1318; as such, the Court found the claim abandoned on appeal.  The Court otherwise vacated and remanded the Board's denial of the appellant's claim for service connection for the cause of the Veteran's death.  

In March 2013, the Board again denied the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The Appellant appealed the decision to the Court, and in September 2013 the Court vacated the March 2013 decision and remanded the matter to the Board for further development.  

In February 2014, the Board remanded the case to the RO via the VA Appeals Management Center (AMC) for further evidentiary development.  In a September 2015 decision, the Board denied the claim.  The Veteran appealed the Board's decision.  Thereafter, in a May 2016 order, the Court upheld a joint motion of the parties and remanded the case back to the Board for action consistent with the joint motion. 


FINDING OF FACT

The evidence reasonably establishes that the Veteran's death-causing tonsil cancer was caused by his conceded herbicide exposure during service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.312 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the Veteran's death certificate shows that he died from tonsil cancer in October 2005.  The appellant has maintained that this tonsil cancer was caused by herbicide (e.g. Agent Orange) exposure during service.  As the Veteran had service in Vietnam, exposure to herbicides, including Agent Orange, during this service has been conceded.  38 C.F.R. § 3.307.  Additionally, upon re-review of the record, a May 2012 VA otolaryngologist's opinion tends to support the appellant's claim.  In this regard, the otolaryngologist indicated that the tonsil is part of the oropharynx, which is a staging anatomic location distinct from the larynx.  It was further noted, however, that the oropharynx, hypopharynx and larynx are contiguous parts of the upper aerodigestive tract and extensive cancers can spread from one site to the other.  Therefore, in the otolaryngologist's opinion, because of the proximity and because of the cancer cell type (squamous cell carcinoma) that is common between the oropharynx and the larynx, the Veteran ought to be compensated (i.e. service connection for the tonsil cancer should be awarded). 

The Board notes that unlike cancer of the larynx, oropharyngeal cancer is not subject to presumptive service connection based on service in Vietnam.  See 38 C.F.R. §§ 3.307, 3.309.  However, direct service connection, including service connection for the cause of death, may nevertheless be established for a death-causing oropharyngeal cancer if there is evidence demonstrating that this death-causing disease was in fact directly caused by service, to include conceded herbicide exposure therein.  38 C.F.R. § 3.312; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, by indicating that the oropharynx is so close in proximity to the larynx and that the cell type of the cancer the Veteran had (i.e. squamous cell) is common to both body parts, along with finding that the Veteran should be compensated, the May 2012 otolaryngologist's opinion supports the presence of a direct causal relationship between herbicide exposure during service and the Veteran's tonsil cancer.  In addition, while the record also contains a July 2014 VA opinion from a fee basis physician who found that it was not likely that any cancer developed by the Veteran was directly related to his military service, included his conceded in-service herbicide exposure, as alluded to in the May 2016 joint motion, this latter opinion does not appear to be based on any meaningful review of the Veteran's medical history (e.g. whether the Veteran actually had certain nonservice-related risk factors for tonsil cancer such as HPV).  Thus, given the limitations of this latter opinion, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's death-causing tonsil cancer was caused by his conceded herbicide exposure during service.  Accordingly, resolving any reasonable doubt in the Veteran's favor, service connection for the cause of the Veteran's death is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.312; Combee, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Alemany v. Brown, 9 Vet. App. 518 (1996).

ORDER

Service connection for the cause of the Veteran's death is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


